DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on August 15, 2022 in which claims 1, 3-9, and 11-18 are presented for examination. Claims 2 and 10 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13-18 each recite “a jacket-type garment”, which is indefinite, since it is unclear as to the metes and bounds are as to what constitutes “a jacket-type garment”.
Note: Claims 15 and 17 recite “a jacket-type garment” in two occurrences.
Claim 18 recites “the first fabric”, there is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the second fabric”, there is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abramson (3,396,407).
Regarding claim 1, Abramson, teaches, A garment, comprising: a first fabric that is woven, and a second fabric sewn beneath a selected portion of the first fabric, the second fabric is stiffer than the first fabric (“The pattern is preferably placed crosswise of the material, the length or warp of the material being in the direction of the arrows 18. This is done because woven material has greater stretch across the material than lengthwise of the material. (21) Referring now to FIG. 2, the patterned material when opened out takes the configuration shown at 20, 21”, Col. 2 ln. 44-51, “Canvas stiffening material is shown at 22, 23, and I provide a double thickness of canvas, preferably making it in a single piece of increased width, so that it can be folded on the line 24, which is also the fold line of the collar. However, one of the two folds of canvas, in this case the part 22, is cut away as shown at 26, it being cut away over an area corresponding to the lower portion 63 or stand of the collar, so that eventually the collar is stiffened by a double thickness of canvas, whereas the stand is stiffened by only a single thickness of canvas, so as to be soft around the neck. The line 26 corresponds approximately to the final fold line when the upper portion of the collar is folded down outside of the lower portion or stand of the collar. The canvas 22, 23 and the coat fabric 20, 21 may be initially secured together by a line of stitches indicated at 24, these being basting stitches, performed by band or by machine. These stitches, if used, are later removed. However, the basting 24 is not at all needed, and is preferably omitted.”, Col. 2-3 ln. 58-4, “Referring now to FIG. 3, the upper part 22 of the canvas has been folded down over the lower part 23 of the canvas and has been secured to the back part or under- collar 21, preferably by multiple lines of stitching 28. These are blind stitches, made on a conventional blind stitching machine…The next step is to sew the ends 30 of the collar. This may be done by hand, but is readily done on an ordinary sewing machine, and the line of stitching is concealed by inverting the collar before stitching, and restoring it rightside out after stitching. Referring to FIG. 4 the front part or top collar 20 has been folded backward and downward behind the back part or undercollar 21, and the end 30 has been stitched with a line of stitching indicated at 32. After both ends have been stitched in this manner the collar is turned rightside out, that is to say, the part 20 or top collar is brought up and around and in front of the part 21 or undercollar, with the canvas 22, 23 then concealed inside. This is shown in FIG. 5 in which the reversed end with its concealed stitching is indicated at 30. The fold of the collar material is at 34, this being the top or free edge of the collar when the collar is turned up.”, Col. 3 ln.10-33, “the front and back open edges of the collar straddle the edge 36 of the coat except at the ends near the lapel notch. The front or top collar 20 is machine stitched to the inside of the coat body. For this purpose the collar is folded downward over the inside of the coat body as they are being stitched together, so that the line of stitching later is concealed when the collar is again turned upward to the position shown in FIG. 6”, Col. 3 ln. 59-65, therefore, coat/collar (figures 1-9), comprises: 20/21 that is woven, and 22/23 sewn beneath a selected portion of 20/21, 22/23 is stiffer than 20/21, figures 1-7).

Regarding claim 5, Abramson teaches, including a collar made of the first fabric, further comprising: a collar support formed of the second fabric and sewn beneath the collar (“The pattern is preferably placed crosswise of the material, the length or warp of the material being in the direction of the arrows 18. This is done because woven material has greater stretch across the material than lengthwise of the material. (21) Referring now to FIG. 2, the patterned material when opened out takes the configuration shown at 20, 21”, Col. 2 ln. 44-51, “Canvas stiffening material is shown at 22, 23, and I provide a double thickness of canvas, preferably making it in a single piece of increased width, so that it can be folded on the line 24, which is also the fold line of the collar. However, one of the two folds of canvas, in this case the part 22, is cut away as shown at 26, it being cut away over an area corresponding to the lower portion 63 or stand of the collar, so that eventually the collar is stiffened by a double thickness of canvas, whereas the stand is stiffened by only a single thickness of canvas, so as to be soft around the neck. The line 26 corresponds approximately to the final fold line when the upper portion of the collar is folded down outside of the lower portion or stand of the collar. The canvas 22, 23 and the coat fabric 20, 21 may be initially secured together by a line of stitches indicated at 24, these being basting stitches, performed by band or by machine. These stitches, if used, are later removed. However, the basting 24 is not at all needed, and is preferably omitted.”, Col. 2-3 ln. 58-4, “Referring now to FIG. 3, the upper part 22 of the canvas has been folded down over the lower part 23 of the canvas and has been secured to the back part or under- collar 21, preferably by multiple lines of stitching 28. These are blind stitches, made on a conventional blind stitching machine…The next step is to sew the ends 30 of the collar. This may be done by hand, but is readily done on an ordinary sewing machine, and the line of stitching is concealed by inverting the collar before stitching, and restoring it rightside out after stitching. Referring to FIG. 4 the front part or top collar 20 has been folded backward and downward behind the back part or undercollar 21, and the end 30 has been stitched with a line of stitching indicated at 32. After both ends have been stitched in this manner the collar is turned rightside out, that is to say, the part 20 or top collar is brought up and around and in front of the part 21 or undercollar, with the canvas 22, 23 then concealed inside. This is shown in FIG. 5 in which the reversed end with its concealed stitching is indicated at 30. The fold of the collar material is at 34, this being the top or free edge of the collar when the collar is turned up.”, Col. 3 ln.10-33, “the front and back open edges of the collar straddle the edge 36 of the coat except at the ends near the lapel notch. The front or top collar 20 is machine stitched to the inside of the coat body. For this purpose the collar is folded downward over the inside of the coat body as they are being stitched together, so that the line of stitching later is concealed when the collar is again turned upward to the position shown in FIG. 6”, Col. 3 ln. 59-65, therefore, a collar is made of 20/21, further comprising: a collar support formed of 23 of 22/23 and sewn beneath the collar, figures 1-9, see also, Col. 4 ln. 36-46).

Regarding claim 6, Abramson teaches, further comprising: a collar stand formed of the second fabric and sewn beneath the first fabric just below the collar and the collar support (“However, one of the two folds of canvas, in this case the part 22, is cut away as shown at 26, it being cut away over an area corresponding to the lower portion 63 or stand of the collar, so that eventually the collar is stiffened by a double thickness of canvas, whereas the stand is stiffened by only a single thickness of canvas, so as to be soft around the neck. The line 26 corresponds approximately to the final fold line when the upper portion of the collar is folded down outside of the lower portion or stand of the collar”, Col. 2 ln. 62-71, therefore, further comprising: a collar stand formed of 22 of 22/23 and sewn beneath 20 of 20/21 just below the collar and 23 of 22/23, figures 2-4, see also, Col. 3 ln. 18-33 regarding the sewing of 22/23 and 20/21).


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapadia (2007/0118955).
Regarding claim 1, Kapadia teaches, A garment, comprising: a first fabric that is woven; and a second fabric sewn beneath a selected portion of the first fabric, the second fabric is stiffer than the first fabric (“FIG. 1 shows a collar 20 and neck band 30 of a shirt (not shown in its entirety). The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component.”, [0016], “The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component”, [0016], “the interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein. For example, they can be…sewn between the two layers of the garment or garment part”, [0019], “The garment material can be formed from any type of suitable fabric. Preferable materials include cotton, polyester, rayon or combinations thereof. The interlining can be formed from any type of suitable material and can be woven or non-woven. Preferable materials include cotton, polyester, rayon, wood pulp, fiber mesh or combinations thereof. The garment material and interlining material can be, but do not have to be, the same. Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, [0021], therefore, the shirt (“not shown in its entirety”, [0016]), comprises: a first fabric (garment fabric, [0016]) that is woven (“any type of suitable fabric. Preferable materials include cotton, polyester, rayon or combinations thereof” The interlining can be formed from any type of suitable material and can be woven…The garment material and interlining material can be, but do not have to be, the same”); and 26 sewn beneath (see [0019]) a selected portion of 22 (garment fabric), 26 is stiffer than the first fabric (garment fabric), figure 1).

Regarding claim 5, Kapadia teaches, including a collar made of the first fabric, further comprising: a collar support formed of the second fabric and sewn beneath the collar (“FIG. 1 shows a collar 20 and neck band 30 of a shirt (not shown in its entirety). The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component. Collars are typically formed by securing (such as by stitching or adhering) together a top layer and bottom layer of garment fabric…FIG. 2 illustrates interlining 26 inserted between a top layer 22 and bottom layer 24 of collar 20.”, [0016], “The interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein. For example, they can be…sewn between the two layers of the garment”, [0019], “The interlining can be formed from any type of suitable material and can be woven or non-woven. Preferable materials include cotton, polyester, rayon, wood pulp, fiber mesh or combinations thereof. The garment material and interlining material can be, but do not have to be, the same. Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part.”, [0021], therefore, the shirt includes 20 made of the first fabric (garment fabric), further comprising: 26 formed of the second fabric and sewn beneath 20, figure 1).
Regarding claim 6, Kapadia teaches, further comprising: a collar stand formed of the second fabric and sewn beneath the first fabric just below the collar and the collar support (“FIG. 1 shows a collar 20 and neck band 30 of a shirt (not shown in its entirety). The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component…Similarly, neck bands are formed by securing together an inner and outer layer of garment fabric. FIG. 2 illustrates interlining 26 inserted between a top layer 22 and bottom layer 24 of collar 20. Interlining 36 is similarly inserted between the layers of the neck band, as shown in FIG. 1”, [0016], “The interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein. For example, they can be…sewn between the two layers of the garment or garment part”, [0019], “The interlining can be formed from any type of suitable material and can be woven or non-woven. Preferable materials include cotton, polyester, rayon, wood pulp, fiber mesh or combinations thereof. The garment material and interlining material can be, but do not have to be, the same. Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, [0021], therefore, further comprising: 30 formed of 36 and sewn beneath the first fabric (garment fabric) just below 20 and 26, figure 1, note: figure 1 shows 30/36 sewn beneath 20/26).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loos (2009/0075019).
Regarding claim 9, Loos teaches, A garment, comprising: a first fabric that is woven; and at least one support element formed of leather and sewn beneath a selected portion of the first fabric (“If the internal lining 1 comprises a layer 3 made from…leather with an anti-microbial effect and a layer 4 of semi-permeable membrane 5 is joined at one or both of its sides to an other layer 6 made from a woven…fabric…and it would therefore be conceivably be possible to produce internal linings 1 combining different properties imparted by different layers 3, 6 made from a woven…fabric or leather, and by the different membranes, in which case each of these layers, whether they are layers 3, 6 made from a woven…fabric or leather or layers 4 of semi-permeable membrane 5 will comprise pattern pieces joined to one another. The joining method in each case can therefore be adapted separately from one layer to another and totally depending on the quality of the respective material.”, [0094], “The layer 3 made from a…leather with an anti-microbial effect”, [0096], “The individual layers 3, 4, 6 may also be joined by…lamination stitching, etc., along the join lines”, [0092], “wherein said join lines are…preferably also stitched”, Claim 26, “Also of advantage is the fact that the item of equipment can be used for clothing worn on the upper extremities, in particular gloves and mittens, on the lower extremities, e.g. for socks, shoes, boots, trousers, underwear, for the head, e.g. for hoods, caps, hats, masks, and for the torso, e.g. for jackets, coats, which again confirms the versatility of the internal lining”, [0044], therefore, A garment, comprising: 6 that is woven; and at least one 6 formed of leather and sewn beneath a selected portion of 6, figures 1-2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (3,396,407) in view of Britton (3,044,916).
Regarding claim 3, Abramson teaches, further comprising: the second fabric is stiffer than the first fabric (22/23 is stiffer than 20/21 “The pattern is preferably placed crosswise of the material, the length or warp of the material being in the direction of the arrows 18. This is done because woven material has greater stretch across the material than lengthwise of the material. Referring now to FIG. 2, the patterned material when opened out takes the configuration shown at 20, 21.”, Col. 1 ln. 44-52, “Canvas stiffening material is shown at 22, 23, and I provide a double thickness of canvas, preferably making G0 it in a single piece of increased width, so that it can be folded on the line 24, which is also the fold line of the collar. However, one of the two folds of canvas, in this case the part 22, is cut away as shown at 26, it being cut away over an area corresponding to the lower portion 63 or stand of the collar, so that eventually the collar is stiffened by a double thickness of canvas”, Col. 2 ln. 57-66, figures 1-7). 
While Abramson discloses a second material as canvas stiffening material, Abramson fails to teach, the second fabric is stiffer than the first fabric by at least approximately fifteen percent.
Britton, a collar stiffener, Abstract, teaches, stiffer than the first fabric by at least approximately fifteen percent (“The present improvements comprise a composite textile material suitable for use in the stiffening of the collars of garments”, Col. 1 ln. 66-68, “The improved composite material comprises a layer 13 of a Melton cloth or the like, cut on the bias, and a layer 14 of a stiffening material for example a plastic impregnated canvas material, also cut on the bias the impregnant being thermo-plastic so that when the two layers are brought together and passed between heated rollers they can be made to adhere over their whole surface. The Melton cloth provides the outer face of the under-collar visible in the garment, whereas the stiffening layer is eventually concealed between the under-collar and the collar proper”, Col. 4 ln. 27-37, “In FIG. 7 is shown a laminated structure comprising the Melton under-collar layer 13, stiffener layer 14, and an adhesive layer 14' sandwiched therebetween. The layers 13 and 14 are bias cut with respect to the longitudinal center line L of the blank wherefore the warp and the weft are disposed at an angle relative to said center line as shown. As aforesaid the stiffener layer 14 may alternatively be plastic impregnated, if desired.  In FIG. 8, there is shown a greatly enlarged fragmentary perspective view of the warp and weft threads of either of the layers 13 or 14 of FIG. 7. It will be observed that the direction of twist of the warp threads 16, as indicated by the arrows S, is opposite to the direction of twist of the weft threads 18, as indicated by the arrows Z”, Col. 4-5 ln. 69-8, therefore, since 13/14 are “Melton cloth or the like, cut on the bias” and “a plastic impregnated canvas material, also cut on the bias”, the degree of stretch between collar and the composite textile material cut on the bias (Melton cloth or the like, cut on the bias” and “a plastic impregnated canvas material, also cut on the bias”) 13/14 would be expected to be at least approximately fifteen percent stiffer than the fabric of the collar, see also Col. 1-2 ln. 66-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second fabric of Abramson as being at least approximately fifteen percent stiffer than the first fabric as taught by Britton in order to provide the garment with an “improved composite strip material [that] has a natural tendency to shape itself to the shoulders of the garment when incorporated into a collar, and eliminates the need for the special skill which has hitherto been requisite in the combining of an under-collar with a stiffening layer”, Col. 3 ln. 32-36.
Regarding claim 4, Abramson teaches, further comprising: the second fabric is stiffer than the first fabric in a width direction and stiffer than the first fabric in a length direction (22/23 is stiffer than 20/21 in a width direction and stiffer than 22/23 in a length direction, “The pattern is preferably placed crosswise of the material, the length or warp of the material being in the direction of the arrows 18. This is done because woven material has greater stretch across the material than lengthwise of the material. Referring now to FIG. 2, the patterned material when opened out takes the configuration shown at 20, 21”, Col. 2 ln. 44-52, “Canvas stiffening material is shown at 22, 23, and I provide a double thickness of canvas, preferably making it in a single piece of increased width, so that it can be folded on the line 24, which is also the fold line of the collar. However, one of the two folds of canvas, in this case the part 22, is cut away as shown at 26, it being cut away over an area corresponding to the lower portion 63 or stand of the collar, so that eventually the collar is stiffened by a double thickness of canvas”, Col. 2 ln. 57-66, “…The canvas 22, 23 is cut on the bias, that is, its threads run at an angle of substantially 450° as suggested at 25”, Col. 3 ln. 5-6, figures 1-4). 
While Abramson discloses a second material as canvas stiffening material as being stiffer than the first material of a stretch woven material, Abramson fails to teach, the second fabric is at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric in a length direction.
Britton, a collar stiffener, Abstract, teaches, the second fabric is at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric in a length direction (“The present improvements comprise a composite textile material suitable for use in the stiffening of the collars of garments”, Col. 1 ln. 66-68, “The improved composite material comprises a layer 13 of a Melton cloth or the like, cut on the bias, and a layer 14 of a stiffening material for example a plastic impregnated canvas material, also cut on the bias the impregnant being thermo-plastic so that when the two layers are brought together and passed between heated rollers they can be made to adhere over their whole surface. The Melton cloth provides the outer face of the under-collar visible in the garment, whereas the stiffening layer is eventually concealed between the under-collar and the collar proper”, Col. 4 ln. 27-37, “In FIG. 7 is shown a laminated structure comprising the Melton under-collar layer 13, stiffener layer 14, and an adhesive layer 14' sandwiched therebetween. The layers 13 and 14 are bias cut with respect to the longitudinal center line L of the blank wherefore the warp and the weft are disposed at an angle relative to said center line as shown. As aforesaid the stiffener layer 14 may alternatively be plastic impregnated, if desired.  In FIG. 8, there is shown a greatly enlarged fragmentary perspective view of the warp and weft threads of either of the layers 13 or 14 of FIG. 7. It will be observed that the direction of twist of the warp threads 16, as indicated by the arrows S, is opposite to the direction of twist of the weft threads 18, as indicated by the arrows Z”, Col. 4-5 ln. 69-8, therefore, since 13/14 are “Melton cloth or the like, cut on the bias” and “a plastic impregnated canvas material, also cut on the bias”, the degree of stretch difference between collar and the composite textile material cut on the bias (Melton cloth or the like, cut on the bias” and “a plastic impregnated canvas material, also cut on the bias”), 13/14 would be expected to be at least approximately fifteen percent stiffer than the first fabric of the collar in a width direction and at least approximately fifteen percent stiffer than the first fabric of the collar in a length direction, see also Col. 1-2 ln. 66-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second fabric of Abramson as being at least approximately fifteen percent stiffer than the first fabric in a width direction and in a length direction as taught by Britton in order to provide the garment with an “improved composite strip material [that] has a natural tendency to shape itself to the shoulders of the garment when incorporated into a collar, and eliminates the need for the special skill which has hitherto been requisite in the combining of an under-collar with a stiffening layer”, Col. 3 ln. 32-36.

Regarding claim 13, Abramson teaches, A jacket-type garment formed of a woven fabric (“This invention relates to garments, especially coats, and more particularly to coat collars”, Col. 1 ln. 33-34, “Referring to the drawing and more particularly to FIG. 1, a pattern 12 made of paper, cardboard, or other suitable material, is laid at the folded edge 14 of a piece of coat fabric 16 of double thickness. This is customary, the pattern 32 being only half as long as the collar, but in FIG. 1 the pattern 12 is nearly twice as high as usual because it provides fabric for both the front and the back of the collar, instead of only the front, that is, for the top collar and undercollar, instead of only the top collar. The pattern is preferably placed crosswise of the material, the length or warp of the material being in the direction of the arrows 18. This is done because woven material has greater stretch across the material than lengthwise of the material”, Col. 2 ln. 36-49, see also Col. 2-3 ln. 71-1, therefore, A jacket-type garment formed of 20/21), the improvement comprising: a stiff fabric panel sewn beneath at least one portion of the woven fabric, the stiff fabric panel is stiffer in both weft and warp directions than the woven fabric (“Canvas stiffening material is shown at 22, 23, and I provide a double thickness of canvas, preferably making it in a single piece of increased width, so that it can be folded on the line 24, which is also the fold line of the collar. However, one of the two folds of canvas, in this case the part 22, is cut away as shown at 26, it being cut away over an area corresponding to the lower portion 63 or stand of the collar, so that eventually the collar is stiffened by a double thickness of canvas, whereas the stand is stiffened by only a single thickness of canvas, so as to be soft around the neck. The line 26 corresponds approximately to the final fold line when the upper portion of the collar is folded down outside of the lower portion or stand of the collar. The canvas 22, 23 and the coat fabric 20, 21 may be initially secured together by a line of stitches indicated at 24, these being basting stitches, performed by band or by machine. These stitches, if used, are later removed. However, the basting 24 is not at all needed, and is preferably omitted.”, Col. 2-3 ln. 58-4, “Referring now to FIG. 3, the upper part 22 of the canvas has been folded down over the lower part 23 of the canvas and has been secured to the back part or under- collar 21, preferably by multiple lines of stitching 28. These are blind stitches, made on a conventional blind stitching machine…The next step is to sew the ends 30 of the collar. This may be done by hand, but is readily done on an ordinary sewing machine, and the line of stitching is concealed by inverting the collar before stitching, and restoring it rightside out after stitching. Referring to FIG. 4 the front part or top collar 20 has been folded backward and downward behind the back part or undercollar 21, and the end 30 has been stitched with a line of stitching indicated at 32. After both ends have been stitched in this manner the collar is turned rightside out, that is to say, the part 20 or top collar is brought up and around and in front of the part 21 or undercollar, with the canvas 22, 23 then concealed inside. This is shown in FIG. 5 in which the reversed end with its concealed stitching is indicated at 30. The fold of the collar material is at 34, this being the top or free edge of the collar when the collar is turned up.”, Col. 3 ln.10-33, therefore, the improvement comprises: 22/23 sewn beneath at least one portion of 20/21, 22/23 would be expected to be stiffer in both weft and warp directions than the stretch woven fabric, “The pattern is preferably placed crosswise of the material, the length or warp of the material being in the direction of the arrows 18. This is done because woven material has greater stretch across the material than lengthwise of the material”, Col. 47-49).
While Abramson discloses the stiff fabric panel as canvas stiffening material being stiffer than the stretch woven fabric, Abramson fails to teach, the stiff fabric panel is at least approximately fifteen percent stiffer in both weft and warp directions than the woven fabric
Britton, a collar stiffener, Abstract, teaches, the stiff fabric panel is at least approximately fifteen percent stiffer in both weft and warp directions than the woven fabric (“The present improvements comprise a composite textile material suitable for use in the stiffening of the collars of garments”, Col. 1 ln. 66-68, “The improved composite material comprises a layer 13 of a Melton cloth or the like, cut on the bias, and a layer 14 of a stiffening material for example a plastic impregnated canvas material, also cut on the bias the impregnant being thermo-plastic so that when the two layers are brought together and passed between heated rollers they can be made to adhere over their whole surface. The Melton cloth provides the outer face of the under-collar visible in the garment, whereas the stiffening layer is eventually concealed between the under-collar and the collar proper”, Col. 4 ln. 27-37, “In FIG. 7 is shown a laminated structure comprising the Melton under-collar layer 13, stiffener layer 14, and an adhesive layer 14' sandwiched therebetween. The layers 13 and 14 are bias cut with respect to the longitudinal center line L of the blank wherefore the warp and the weft are disposed at an angle relative to said center line as shown. As aforesaid the stiffener layer 14 may alternatively be plastic impregnated, if desired.  In FIG. 8, there is shown a greatly enlarged fragmentary perspective view of the warp and weft threads of either of the layers 13 or 14 of FIG. 7. It will be observed that the direction of twist of the warp threads 16, as indicated by the arrows S, is opposite to the direction of twist of the weft threads 18, as indicated by the arrows Z”, Col. 4-5 ln. 69-8, therefore, since 13/14 are “Melton cloth or the like, cut on the bias” and “a plastic impregnated canvas material, also cut on the bias”, the degree of stretch difference between collar and the composite textile material cut on the bias (Melton cloth or the like, cut on the bias” and “a plastic impregnated canvas material, also cut on the bias”), 13/14 is at least approximately fifteen percent stiffer in both weft and warp directions than the woven fabric, see also Col. 1-2 ln. 66-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stiff fabric panel of Abramson as being is at least approximately fifteen percent stiffer in both weft and warp directions than the woven fabric as taught by Britton in order to provide the garment with an “improved composite strip material [that] has a natural tendency to shape itself to the shoulders of the garment when incorporated into a collar, and eliminates the need for the special skill which has hitherto been requisite in the combining of an under-collar with a stiffening layer”, Col. 3 ln. 32-36.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kapadia (2007/0118955).
Regarding claim 3, Kapadia teaches, the second fabric is at least approximately fifteen percent stiffer than the first fabric (“The interlining can be formed from any type of suitable material and can be woven or non-woven. Preferable materials include cotton, polyester, rayon, wood pulp, fiber mesh or combinations thereof… Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part.  Regardless of the materials used to form the interlinings and garment components, it will typically be preferable…to treat those materials with the stain-resistant and/or stain-release coating before they are cut into the desired dimensions to form interlinings or garment components”, [0021], therefore, with 26 disclosed as being “Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, 26 would be expected to be at least approximately fifteen percent stiffer than 20).
While Kapadia discloses in [0021], “Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, Kapadia does not specifically disclose 26 as being “at least approximately fifteen percent stiffer than the first fabric”, as claimed, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material for the second fabric as being at least approximately fifteen percent stiffer than the first fabric as claimed, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Here, by making 26 at least approximately fifteen percent stiffer than the first fabric, would provide “an interlining that provides suitable stiffness and form for the garment part”. 

Regarding claim 4, Kapadia teaches, the second fabric is at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric in a length direction (“The interlining can be formed from any type of suitable material and can be woven or non-woven.  Preferable materials include cotton, polyester, rayon, wood pulp, fiber mesh or combinations thereof… Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part.  Regardless of the materials used to form the interlinings and garment components, it will typically be preferable…to treat those materials with the stain-resistant and/or stain-release coating before they are cut into the desired dimensions to form interlinings or garment components”, [0021], therefore, 26 with 26 disclosed as being “Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, 26 would be expected to be at least approximately fifteen percent stiffer than 20 in a width direction and at least approximately fifteen percent stiffer than 20 in a length direction, as claimed).
While Kapadia discloses in [0021], “Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, Kapadia does not specifically disclose 26 as being “at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material for the second fabric as being at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric as claimed, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Here, by making 26 at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric, would provide “an interlining that provides suitable stiffness and form for the garment part”. 

Regarding claim 7, Kapadia teaches, further comprising: a placket made of the first fabric; and a placket support formed of the second fabric and sewn beneath the placket (“FIG. 3 illustrates a treated interlining 66 inserted into a placket 60 of a shirt between the shell material 64 of the shirt and the top layer 62 of the placket”, [0017], “ “The interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein.  For example, they can be…sewn between the two layers of the garment or garment part”, [0019],  therefore, 60 is made of the first fabric (garment fabric) and 66 formed of the second fabric is affixed under 60, figure 3, see also [0021]).
While Kapadia discloses a placket 60 formed of the garment fabric and a placket support 66 formed of the second fabric, Kapadia does not disclose that 60 and 66 are part of the shirt in figure 1, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the placket 60 and placket support 66 in conjunction with the shirt of Figure 1, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Here, including the placket 60 and placket support 66 in conjunction with the shirt of Figure 1, would provide the user the benefit of having a garment with an interlining in the collar and placket which would resist soiling and staining and/or release accumulated soil and stains when washed, while also providing a more rigid material than the garment material to provide suitable stiffness and form for the garment parts (collar and placket).

Regarding claim 8, Kapadia teaches, further comprising: a pair of sleeves and a pair of cuffs each made of the first fabric, the cuffs formed at respective sleeve ends; and a pair of cuff supports formed of the second fabric and each sewn beneath a respective one of the pair of cuffs (“FIG. 4 illustrates a treated interlining 76 inserted into a cuff 70 of a shirt sleeve between a top layer 72 and bottom layer (not shown) of cuff 70.”, [0017], “The interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein. For example, they can be…sewn between the two layers of the garment or garment part”, [0019], “The interlining can be formed from any type of suitable material and can be woven or non-woven. Preferable materials include cotton, polyester, rayon, wood pulp, fiber mesh or combinations thereof. The garment material and interlining material can be, but do not have to be, the same. Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, [0021], therefore, further comprising: a sleeves and a single 70 made of the first fabric, 70 formed at the sleeve end; and a single 76 formed of the second fabric and sewn beneath 70, figure 4).
While Kapadia discloses a shirt sleeve having cuff 70 of a first material and a cuff support 76 formed of the second fabric, Kapadia does not disclose a pair of sleeves and a pair of cuffs each made of the first fabric, the cuffs formed at respective sleeve ends; and a pair of cuff supports formed of the second fabric and each sewn beneath a respective one of the pair of cuffs and that 70 and 76 are part of the shirt of figure 1, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the cuff 70 and cuff support 76 in conjunction with the shirt of Figure 1, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Here, including the sleeve, cuff 70 and cuff support 76 as a pair of sleeves, a pair of cuffs and a pair of cuff supports and use in conjunction with the shirt of Figure 1, would provide the user the benefit of having a garment with an interlining in the collar and cuffs which would resist soiling and staining and/or release accumulated soil and stains when washed, while also providing a more rigid material than the garment material to provide suitable stiffness and form for the garment parts (collar and cuff).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abramson (3,396,407) in view of Seguin et al. (2011/0214214)[Seguin].
Regarding claim 11, Abramson teaches, the second fabric (22/23, Col. 2 ln. 58-71, Col. 3 ln. 10-15, figures 2-9).
While Abramson discloses the second fabric as “canvas stiffening material”, Abramson fails to teach, wherein the second fabric is leather.
Seguin, a garment with a lining, [0028], teaches, wherein the second fabric is leather (“the interior and exterior of the pocket may include a lining, such that the internal chamber will be defined by the internal dimensions of the lining. The lining may be made of a reinforcing material, such as…leather…for preventing tearing and piercing of the pocket 12b.”, [0028], therefore, the second fabric is leather).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second fabric as being leather as taught by Seguin in order to provide the second fabric as a reinforcing material while maintaining the stiffening material characteristics of the second fabric.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (3,396,407) in view of Loos (2009/0075019).
Regarding claim 11, Abramson teaches, the second fabric (22/23, Col. 2 ln. 58-71, Col. 3 ln. 10-15, figures 2-9).
While Abramson discloses the second fabric as “canvas stiffening material”, Abramson fails to teach, wherein the second fabric is leather.
Loos, a garment with a lining, Abstract, [0044], teaches, wherein the second fabric is leather (“If the internal lining 1 comprises a layer 3 made from…leather with an anti-microbial effect and a layer 4 of semi-permeable membrane 5 is joined at one or both of its sides to an other layer 6 made from a woven…fabric…and it would therefore be conceivably be possible to produce internal linings 1 combining different properties imparted by different layers 3, 6 made from a woven…fabric or leather, and by the different membranes, in which case each of these layers, whether they are layers 3, 6 made from a woven…fabric or leather or layers 4 of semi-permeable membrane 5 will comprise pattern pieces joined to one another. The joining method in each case can therefore be adapted separately from one layer to another and totally depending on the quality of the respective material.”, [0094], “The layer 3 made from a…leather with an anti-microbial effect”, [0096], “The individual layers 3, 4, 6 may also be joined by…lamination stitching, etc., along the join lines”, [0092], “wherein said join lines are…preferably also stitched”, Claim 26, therefore, 3 is leather). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second fabric as being leather as taught by Loos in order to provide the second fabric as a layer that imparts higher resistance and hence a longer service life to the internal lining, [0038], while maintaining the stiffening material characteristics of the second fabric.

Regarding claim 12, the combined references teach, the first fabric (22/23, Col. 2 ln. 58-71, Col. 3 ln. 10-15, figures 2-9).
The combined references fail to teach, wherein the first fabric is selected from cashmere, silk or mohair.
Loos, further, teaches, wherein the first fabric is selected from cashmere, silk or mohair (“If the internal lining 1 comprises a layer 3 made from…leather with an anti-microbial effect and a layer 4 of semi-permeable membrane 5 is joined at one or both of its sides to an other layer 6 made from a woven…fabric…and it would therefore be conceivably be possible to produce internal linings 1 combining different properties imparted by different layers 3, 6 made from a woven…fabric or leather, and by the different membranes, in which case each of these layers, whether they are layers 3, 6 made from a woven…fabric or leather or layers 4 of semi-permeable membrane 5 will comprise pattern pieces joined to one another. The joining method in each case can therefore be adapted separately from one layer to another and totally depending on the quality of the respective material.”, [0094], “The layer 3 made from a…leather with an anti-microbial effect and the additional layer 6 made from a woven…fabric…may be at least partially made from natural…fibres. The natural fibers may be selected from a group comprising…animal fibres, in particular wool and hair, such as sheeps wool, llama, horse hair for example, silk such as real silk, wild silk for example”, [0096], “The individual layers 3, 4, 6 may also be joined by…lamination stitching, etc., along the join lines”, [0092], “wherein said join lines are…preferably also stitched”, Claim 26, therefore, 6 is selected from cashmere, silk or mohair, note: cashmere and mohair are both types of natural wool animal fibers, from the hair of an animal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first fabric as being cashmere, silk or mohair as further taught by Loos in order to provide the first fabric as a layer that is “proved to be practical due to their very good insulating properties, both as regards heat and cold”, [0031], and additionally includes properties of the fabric selected, for example: mohair is strong and durable while also being breathable and cashmere is lightweight, moisture resistant and provides insulative properties.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia (2007/0118955) in view of Britton (3,044,916).
Regarding claim 13, Kapadia teaches, A jacket-type garment formed of a woven fabric, the improvement comprising: a stiff fabric panel sewn beneath at least one portion of the woven fabric, the stiff fabric panel is at least approximately fifteen percent stiffer in both weft and warp directions than the woven fabric (“FIG. 1 shows a collar 20 and neck band 30 of a shirt (not shown in its entirety). The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component.”, [0016], “The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component”, [0016], “the interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein. For example, they can be…sewn between the two layers of the garment or garment part”, [0019], “The garment material can be formed from any type of suitable fabric. Preferable materials include cotton, polyester, rayon or combinations thereof. The interlining can be formed from any type of suitable material and can be woven or non-woven. Preferable materials include cotton, polyester, rayon, wood pulp, fiber mesh or combinations thereof. The garment material and interlining material can be, but do not have to be, the same. Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, [0021], therefore, a jacket-type garment (“a shirt (not shown in its entirety)”, [0016]) formed of 22 (“any type of suitable fabric. Preferable materials include cotton, polyester, rayon or combinations thereof” The interlining can be formed from any type of suitable material and can be woven…The garment material and interlining material can be, but do not have to be, the same”), the improvement comprising: 26/36 sewn beneath (see [0019]) at least one portion of 22/top layer of 30 (woven garment fabric, [0021]), 26 is stiffer than 22/top layer of 30 (woven garment fabric, [0021]), note: 2 is the top layer of 20).
While Kapadia discloses in [0021], “Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, Kapadia does not specifically disclose 26 as being “at least approximately fifteen percent stiffer than the first fabric”, Kapadia fails to teach, at least approximately fifteen percent stiffer in both weft and warp directions than the woven fabric.
Britton, a collar stiffener, Abstract, teaches, the stiff fabric panel is at least approximately fifteen percent stiffer in both weft and warp directions than the fabric (“The present improvements comprise a composite textile material suitable for use in the stiffening of the collars of garments”, Col. 1 ln. 66-68, “The improved composite material comprises a layer 13 of a Melton cloth or the like, cut on the bias, and a layer 14 of a stiffening material for example a plastic impregnated canvas material, also cut on the bias the impregnant being thermo-plastic so that when the two layers are brought together and passed between heated rollers they can be made to adhere over their whole surface. The Melton cloth provides the outer face of the under-collar visible in the garment, whereas the stiffening layer is eventually concealed between the under-collar and the collar proper”, Col. 4 ln. 27-37, “In FIG. 7 is shown a laminated structure comprising the Melton under-collar layer 13, stiffener layer 14, and an adhesive layer 14' sandwiched therebetween. The layers 13 and 14 are bias cut with respect to the longitudinal center line L of the blank wherefore the warp and the weft are disposed at an angle relative to said center line as shown. As aforesaid the stiffener layer 14 may alternatively be plastic impregnated, if desired.  In FIG. 8, there is shown a greatly enlarged fragmentary perspective view of the warp and weft threads of either of the layers 13 or 14 of FIG. 7. It will be observed that the direction of twist of the warp threads 16, as indicated by the arrows S, is opposite to the direction of twist of the weft threads 18, as indicated by the arrows Z”, Col. 4-5 ln. 69-8, therefore, since 13/14 are “Melton cloth or the like, cut on the bias” and “a plastic impregnated canvas material, also cut on the bias”, the degree of stretch difference between collar and the composite textile material cut on the bias (Melton cloth or the like, cut on the bias” and “a plastic impregnated canvas material, also cut on the bias”), 13/14 would be expected to be at least approximately fifteen percent stiffer in both weft and warp directions than the fabric, see also Col. 1-2 ln. 66-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stiff fabric of Kapadia as being at least approximately fifteen percent stiffer than woven in both weft and warp directions than the woven fabric as taught by Britton in order to provide the garment with an “improved composite strip material [that] has a natural tendency to shape itself to the shoulders of the garment when incorporated into a collar, and eliminates the need for the special skill which has hitherto been requisite in the combining of an under-collar with a stiffening layer”, Col. 3 ln. 32-36.

Regarding claim 14, the combined references teach, further comprising: a plurality of the stiff fabric panels sewn beneath a plurality of portions of the woven fabric (Kapadia, “The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component. Collars are typically formed by securing (such as by stitching…) together a top layer and bottom layer of garment fabric. Similarly, neck bands are formed by securing together an inner and outer layer of garment fabric. FIG. 2 illustrates interlining 26 inserted between a top layer 22 and bottom layer 24 of collar 20. Interlining 36 is similarly inserted between the layers of the neck band, as shown in FIG. 1.”, [0016], “the interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein. For example, they can be…sewn between the two layers of the garment or garment part”, [0019], therefore, further comprising: 26 and 36 are sewn beneath 22 and the top layer of 30 respectively, 22 and the top layer of 30 being the woven garment fabric, figures 1 and 2).

Regarding claim 15, the combined references teach, further comprising: the stiff fabric panel is sewn beneath a collar of the jacket-type garment (Kapadia, “The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component. Collars are typically formed by securing (such as by stitching…) together a top layer and bottom layer of garment fabric…FIG. 2 illustrates interlining 26 inserted between a top layer 22 and bottom layer 24 of collar 20.”, [0016], “the interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein. For example, they can be…sewn between the two layers of the garment or garment part”, [0019], therefore, further comprising: 26 is sewn beneath 20 of the jacket-type garment (“a shirt (not shown in its entirety)”, [0016], figures 1 and 2).

Regarding claim 16, the combined references teach, further comprising: a second stiff fabric panel is sewn beneath the woven fabric just below the collar and the stiff fabric panel (Kapadia, “The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component. Collars are typically formed by securing (such as by stitching…) together a top layer and bottom layer of garment fabric. Similarly, neck bands are formed by securing together an inner and outer layer of garment fabric. FIG. 2 illustrates interlining 26 inserted between a top layer 22 and bottom layer 24 of collar 20. Interlining 36 is similarly inserted between the layers of the neck band, as shown in FIG. 1.”, [0016], “the interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein. For example, they can be…sewn between the two layers of the garment or garment part”, [0019], therefore, further comprising: 36 is sewn beneath 22/the top layer of 30 (garment fabric) just below 20 and 26).

Regarding claim 17, the combined references teach, further comprising: the stiff fabric panel is sewn as a hidden placket beneath a center front placket of a jacket-type garment (Kapadia, “FIG. 3 illustrates a treated interlining 66 inserted into a placket 60 of a shirt between the shell material 64 of the shirt and the top layer 62 of the placket”, [0017], “The interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein. For example, they can be…sewn between the two layers of the garment or garment part”, [0019],  therefore, 66 is sewn as a hidden placket beneath a center front placket of a jacket-type garment (“a shirt”, [0017), figure 3, see also [0021] regarding the stiff fabric panel).
While Kapadia discloses a placket 60 formed of the garment fabric and a placket support 66 formed of the second fabric, Kapadia does not disclose that 60 and 66 are part of the shirt in figure 1, “the stiff fabric panel is sewn as a hidden placket beneath a center front placket of the jacket-type garment”, as claimed, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the placket 60 and placket support 66 in conjunction with the shirt of Figure 1, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Here, including the placket 60 and placket support 66 in conjunction with the shirt of Figure 1, would provide the user the benefit of having a garment with an interlining in the collar and placket which would resist soiling and staining and/or release accumulated soil and stains when washed, while also providing a more rigid material than the garment material to provide suitable stiffness and form for the garment parts (collar and placket).

Regarding claim 18, the combined references teach, further comprising: sleeves and a cuff each made of the first fabric, the cuff formed at the sleeve end; and a cuff support formed of the second fabric and sewn beneath the cuff (Kapadia, “FIG. 4 illustrates a treated interlining 76 inserted into a cuff 70 of a shirt sleeve between a top layer 72 and bottom layer (not shown) of cuff 70.”, [0017], “The interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein. For example, they can be…sewn between the two layers of the garment or garment part”, [0019], “The interlining can be formed from any type of suitable material and can be woven or non-woven. Preferable materials include cotton, polyester, rayon, wood pulp, fiber mesh or combinations thereof. The garment material and interlining material can be, but do not have to be, the same. Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, [0021], therefore, further comprising: a sleeve and a single 70 made of the first fabric, 70 formed at the sleeve end; and 76 formed of the second fabric and sewn beneath 70, figure 4).
While Kapadia discloses a shirt sleeve having cuff 70 of a first material and a cuff support 76 formed of the second fabric, Kapadia does not disclose further comprising: a pair of sleeves and a pair of cuffs each made of the first fabric, the cuffs formed at respective sleeve ends; and a pair of cuff supports each formed of the second fabric and each sewn beneath a respective one of the pair of cuffs, and that 70 and 76 are part of the shirt of figure 1, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the cuff 70 and cuff support 76 in conjunction with the shirt of Figure 1, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Here, including the sleeve, cuff 70 and cuff support 76 as a pair of sleeves, a pair of cuffs and a pair of cuff supports and use in conjunction with the shirt of Figure 1, would provide the user the benefit of having a garment with an interlining in the collar and cuffs which would resist soiling and staining and/or release accumulated soil and stains when washed, while also providing a more rigid material than the garment material to provide suitable stiffness and form for the garment parts (collar, neck band and cuff).


Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that:
“Kapadia likewise does not disclose the claimed invention. Similar to Pfeffer, Kapadia also discloses an interlining affixed between two layers of garment fabric, where the interliner is treated with a stain resistant coating, such as a fluorinated polymer, to resist accumulation and absorption of body oils ("ring around the collar").Claim 1 as amended simply requires that the second fabric be sewn beneath a portion of the first woven fabric. As noted, neither Pfeffer nor Kapadia teaches this arrangement.”

Examiner respectfully disagrees. As claimed and stated by the Applicant, the claim “simply requires” the second fabric be sewn beneath a portion of the first woven fabric, in which Kapadia as cited above, discloses in [0016], [0019], [0021] that, 26 and 36 which are second fabrics that are “constructed of a more rigid material than the garment material”, are sewn beneath a portion of the first fabric that is a woven garment fabric, as required by the claim. Therefore, Applicant’s argument is unpersuasive.
Additionally, Examiner has not relied on the “the interliner is treated with a stain resistant coating, such as a fluorinated polymer, to resist accumulation and absorption of body oils ("ring around the collar")”, as argued by Applicant. Examner notes, that Kapadia discloses in [0021], that “Regardless of the materials used to form the interlinings and garment components, it will typically be preferable, but certainly not required, to treat those materials with the stain-resistant and/or stain-release coating before they are cut into the desired dimensions to form interlinings or garment components”. Therefore, Applicant’s argument is unpersuasive.


In response to Applicant’s argument that:
“Claims 3-4 and 6-8 are dependent from claim 1. For the reasons stated in Section III above, Kapadia neither teaches nor makes obvious the features of claim 1 as amended. The features of the dependent claims do not cure that failure, and thus, these dependent claims would not have been obvious in view of Kapadia.”

Examiner respectfully disagrees. Examiner notes that the above responses to Applicant’s arguments of claim 1 are also in response to claims 3-4 and 6-8.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732